Exhibit 10.2

 

EXECUTION VERSION

 

GLOBAL CASH ACCESS HOLDINGS, INC. 2005 STOCK INCENTIVE PLAN

NOTICE NON-QUALIFIED STOCK OPTION AWARD

 

You (the “Grantee”) have been granted an option to purchase shares of Common
Stock, subject to the terms and conditions of this Notice of Stock Option Award
(the “Notice”), the Global Cash Access Holdings, Inc. 2005 Stock Incentive Plan,
as amended from time to time (the “Plan”), the Stock Option Award Agreement (the
“Option Agreement”) attached hereto, and your Employment Agreement dated
January 27, 2014 (the “Employment Agreement”), as follows.  Unless otherwise
defined herein, the terms defined in the Plan shall have the same defined
meanings in this Notice.

 

Date of Award

January 27, 2014

 

 

Vesting Commencement Date

The Date of Award

 

 

Exercise Price per Share

$                                       

 

 

Total Number of Shares Subject to the Option (the “Shares”)

2,000,000

 

 

Total Exercise Price

$                                       

 

 

Type of Option:

Non-Qualified Stock Option

 

 

Expiration Date:

The tenth anniversary of the Date of Award

 

 

Post-Termination Exercise Period:

Through the Expiration Date

 

Vesting Schedule:

 

Subject to the limitations set forth in this Notice, the Plan, the Option
Agreement and the Employment Agreement, the Option may be exercised, in whole or
in part, in accordance with the following schedule:

 

With respect to 1,000,000 of the Shares subject to the Option (the “Time-Vesting
Shares”), 25% of such Time-Vesting Shares shall vest on the first anniversary
of  the Vesting Commencement Date, and 1/48th of such Time-Vesting Shares shall
vest on each monthly anniversary of the Vesting Commencement Date thereafter, so
that the Time-Vesting Shares will be fully vested no later than the fourth
anniversary of the Vesting Commencement Date (assuming continuous employment
under the Employment Agreement).

 

With respect to the remaining 1,000,000 of the Shares subject to the Option (the
“Price-Performance Shares”), (a) 333,333 of such Price-Performance Shares shall
vest upon the conclusion of any period of thirty (30) consecutive Trading Days
prior to the fourth anniversary of the Vesting Commencement Date upon which the
average of the closing prices of the Company’s common stock on the New York
Stock Exchange is at least twelve dollars ($12.00) per share (the “First Target
Price”), (b) 333,333 of such Price-Performance Shares shall vest upon the
conclusion of any period of thirty (30) consecutive Trading Days prior to the
fourth anniversary of the Vesting Commencement Date upon which the average of
the closing prices of the Company’s common stock on the New York Stock Exchange
is at least fourteen dollars

 

1

--------------------------------------------------------------------------------


 

($14.00) per share (the “Second Target Price”), and (c) 333,334 of such
Price-Performance Shares shall vest upon the conclusion of any period of thirty
(30) consecutive Trading Days prior to the fourth anniversary of the Vesting
Commencement Date upon which the average of the closing prices of the Company’s
common stock on the New York Stock Exchange is at least sixteen dollars ($16.00)
per share (the “Third Target Price,” and together with the First Target Price
and the Second Target Price, the “Target Prices”).  To the extent that any of
the Price-Performance Shares have not vested on or prior to the fourth
anniversary of the Vesting Commencement Date, the portion of the Option
representing the right to purchase such unvested Price-Performance Shares shall
terminate.  “Trading Day” shall mean any day upon which the Company’s common
stock is traded on the New York Stock Exchange.

 

In the event of any merger, consolidation, reorganization, spin-off, split-up,
combination, modification of securities, exchange of securities, liquidation,
dissolution, share split, share dividend, or any other distribution in respect
of Common Stock (including, without limitation, cash dividends), or if any other
change in corporate structure or capitalization affecting the rights or value of
Common Stock occurs, appropriate adjustments shall (notwithstanding anything in
the Plan or Option Agreement to the contrary) promptly be made to the Target
Prices, and (except in the case of ordinary recurring cash dividends, if any)
the number and/or kind of securities subject to the Option and/or its exercise
price, and/or in the other terms and conditions of the Option, so as to avoid
dilution or enlargement of the rights of the Grantee and the value represented
by the Option.

 

In the event of termination of the Grantee’s employment under the Employment
Agreement (“Continuous Service”) for Cause (as defined in, and determined under,
the Employment Agreement), the Grantee’s right to exercise the Option shall
terminate on the Termination Date (as defined in the Employment Agreement),
except as otherwise determined by the Administrator.

 

In the event that the Grantee’s Continuous Service is terminated by the Company
without Cause (as defined in, and determined under, the Employment Agreement),
or by the Grantee with Good Reason (as defined in and determined under, the
Employment Agreement), all Shares subject to the Option award that have not
previously vested shall become vested and exercisable upon such termination.

 

In the event of a Corporate Transaction (as defined in the Plan) or a Change in
Control (as defined below), all of the Shares subject to the Option shall become
vested and exercisable immediately prior to the consummation of such Corporate
Transaction or Change in Control, provided that the Grantee’s Continuous Service
has not terminated prior to the consummation of such Corporate Transaction or
Change in Control.  For purposes of this Notice and the Option Agreement, a
“Change in Control” means the occurrence of any of the following events:

 

(i)                                     the direct or indirect acquisition by
any person or related group of persons  of beneficial ownership (within the
meaning of Rule 13d-3 of the Exchange Act) of securities possessing more than
fifty percent (50%) of the total combined voting power of the Company’s
outstanding securities;

 

2

--------------------------------------------------------------------------------


 

(ii)                                  a merger, consolidation, disposition of
all or substantially all of the assets of the Company or similar transaction,
unless the stockholders of the Company immediately prior to such merger,
consolidation or other transaction beneficially own at least fifty percent (50%)
of the total combined voting power of the entity or entities that succeed to the
business of the Company (or the Company if it is the surviving entity in a
merger or consolidation); or

 

(iii)                               a change in the composition of the Board (as
defined in the Plan) over a period of thirty-six (36) months or less such that a
majority of the Board members (rounded up to the next whole number) ceases, by
reason of one or more contested elections for Board membership, to be comprised
of individuals who are Continuing Directors (as Defined in the Plan).

 

IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice and
agree that the Option is to be governed by the terms and conditions of this
Notice, the Plan, and the Option Agreement, in each case to the extent
consistent with the terms of the Employment Agreement.  In the event of any
inconsistencies between the Plan and either the Notice or the Option Agreement,
the terms of the Notice and Option Agreement shall control.

 

 

Global Cash Access Holdings, Inc.

 

a Delaware corporation

 

 

 

 

By:

/s/ Miles Kilburn

 

 

 

 

Title:

Chairman of the Board of Directors

 

THE GRANTEE ACKNOWLEDGES AND AGREES THAT THE SHARES SUBJECT TO THE OPTION SHALL
VEST, IF AT ALL, ONLY AS PROVIDED IN THIS NOTICE AND THE OPTION AND EMPLOYMENT
AGREEMENTS.  THE GRANTEE FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS
NOTICE, THE OPTION AGREEMENT, OR THE PLAN SHALL CONFER UPON THE GRANTEE ANY
RIGHT WITH RESPECT TO FUTURE AWARDS OR CONTINUATION OF THE GRANTEE’S CONTINUOUS
SERVICE, NOR SHALL IT INTERFERE IN ANY WAY WITH THE GRANTEE’S RIGHT OR THE RIGHT
OF THE COMPANY OR RELATED ENTITY TO WHICH THE GRANTEE PROVIDES SERVICES TO
TERMINATE THE GRANTEE’S CONTINUOUS SERVICE, WITH OR WITHOUT CAUSE, AND WITH OR
WITHOUT NOTICE.  THE GRANTEE ACKNOWLEDGES THAT UNLESS THE GRANTEE HAS A WRITTEN
EMPLOYMENT AGREEMENT WITH THE COMPANY TO THE CONTRARY, THE GRANTEE’S STATUS IS
AT WILL.

 

The Grantee acknowledges receipt of a copy of the Plan and the Option Agreement,
and represents that he or she is familiar with the terms and provisions thereof,
and of the Employment Agreement, and hereby accepts the Option subject to all of
the applicable terms and provisions hereof and thereof.  The Grantee has
reviewed this Notice, the Plan, and the Option Agreement in their entirety, has
had an opportunity to obtain the advice of counsel prior to executing this
Notice, and fully understands all provisions of this Notice, the Plan and the
Option

 

3

--------------------------------------------------------------------------------


 

Agreement.  The Grantee and the Company agree that all questions of
interpretation and administration relating to this Notice and the Option
Agreement shall be resolved in accordance with the dispute resolution provisions
of the Grantee’s employment agreement.  The Grantee further agrees to notify the
Company upon any change in his residence address.

 

Dated:

January 27, 2014

 

Signed:

/s/ Ram Chary

 

 

 

 

Ram Chary

 

4

--------------------------------------------------------------------------------


 

Award Number:                           

 

GLOBAL CASH ACCESS HOLDINGS, INC. 2005 STOCK INCENTIVE PLAN

STOCK OPTION AWARD AGREEMENT

 

1.                                      Grant of Option.  Global Cash Access
Holdings, Inc., a Delaware corporation (together with its successors and
assigns, the “Company”), hereby grants to the Grantee (the “Grantee”) named in
the Notice of Stock Option Award (the “Notice”), an option (the “Option”) to
purchase the Total Number of Shares of Common Stock subject to the Option (the
“Shares”) set forth in the Notice, at the Exercise Price per Share set forth in
the Notice (the “Exercise Price”) subject to the terms and provisions of the
Notice, this Stock Option Award Agreement (the “Option Agreement”), the
Grantee’s Employment Agreement dated January 27, 2014 (the “Employment
Agreement”), and the Company’s 2005 Stock Incentive Plan, as amended from time
to time (the “Plan”), which are incorporated herein by reference.  Capitalized
terms not defined in the Option Agreement or the Notice shall have the meanings
defined in the Plan.

 

2.                                      Exercise of Option.

 

(a)                                 Right to Exercise.  The Option shall be
exercisable during its term in accordance with the Vesting Schedule set out in
the Notice and with the applicable provisions of the Plan and this Option
Agreement.  The Option shall be subject to the provisions of Section 11 of the
Plan and the Notice relating to the exercisability or termination of the Option
in the event of a Corporate Transaction or Change in Control.  The Grantee shall
be subject to reasonable limitations on the number of requested exercises during
any monthly or weekly period as determined by the Administrator.  In no event
shall the Company issue fractional Shares.

 

(b)                                 Method of Exercise.  The Option shall be
exercisable by delivery of an exercise notice (a form of which is attached as
Exhibit A) or by such other procedure as specified from time to time by the
Administrator which shall state the election to exercise the Option, the whole
number of Shares in respect of which the Option is being exercised, and such
other provisions as may reasonably be required by the Administrator.  The
exercise notice shall be delivered in person, by certified mail, or by such
other method (including electronic transmission) as determined from time to time
by the Administrator, to the Company accompanied by payment of the Exercise
Price.  The Option shall be deemed to be exercised upon receipt by the Company
of such notice accompanied by the Exercise Price, which, to the extent selected,
shall be deemed to be satisfied by use of the broker-dealer sale and remittance
procedure to pay the Exercise Price and withholding taxes provided in
Section 3(d), or the “net exercise” procedure provided in Section 3(e) below.

 

(c)                                  Taxes.  No Shares will be delivered to the
Grantee or other person pursuant to the exercise of the Option until the Grantee
or other person has made arrangements acceptable to the Administrator for the
satisfaction of applicable income tax and employment tax withholding
obligations, including, without limitation, such other tax obligations of the
Grantee incident to the receipt of Shares.  Upon exercise of the Option, the
Company or the Grantee’s employer may offset or withhold (from any amount owed
by the Company or the Grantee’s

 

--------------------------------------------------------------------------------


 

employer to the Grantee) or collect from the Grantee or other person an amount
sufficient to satisfy such tax withholding obligations.

 

(d)                                 Delivery of Option Shares.  The Company
shall, upon payment in accordance with Section 2(a) above of the aggregate
purchase price for the number of Shares purchased, make prompt delivery of such
Shares to the Grantee and pay all original issue and transfer taxes and all
other fees and expenses incident to such delivery.  All Shares delivered upon
any exercise of this Option shall, when delivered, (i) be duly authorized,
validly issued, fully paid and nonassessable, (ii) be registered for sale, and
for resale, under U.S. state and federal securities laws to the extent that
other shares of the same class are then so registered or qualified and (iii) be
listed, or otherwise qualified, for trading on any securities exchange or
securities market on which shares of the same class are then listed or
qualified.  To the extent that Shares are not promptly delivered to the Grantee
when due, the Company shall promptly make the Grantee whole for any resulting
expense or loss of benefit.  The Company shall deliver cash in lieu of any
fractional Share.

 

3.                                Method of Payment.  Payment of the Exercise
Price and applicable income and employment tax withholdings shall be made by any
of the following, or a combination thereof, or in any other fashion permitted by
the Administrator, at the election of the Grantee; provided, however, that such
exercise method does not then violate any Applicable Law, provided further, that
in all events the portion of the Exercise Price equal to the par value of the
Shares must be paid in cash or other legal consideration permitted by the
Delaware General Corporation Law:

 

(a)                                 cash;

 

(b)                                 check;

 

(c)                                  surrender of Shares or delivery of a
properly executed form of attestation of ownership of Shares as the
Administrator may require which have a Fair Market Value on the date of
surrender or attestation equal to the aggregate Exercise Price of the Shares as
to which the Option is being exercised and any required income and employment
tax withholdings;

 

(d)                                 payment through a broker-dealer sale and
remittance procedure pursuant to which the Grantee (i) shall provide written
instructions to a Company-designated brokerage firm to effect the immediate sale
of some or all of the purchased Shares; (ii) remit to the Company sufficient
funds to cover the aggregate exercise price payable for the purchased Shares and
any required income and employment tax withholdings; and (iii) shall provide
written directives to the Company to deliver the certificates for the purchased
Shares directly to such brokerage firm in order to complete the sale
transaction; or

 

(e)                                  in the event that the exercise procedure
described in Section 3(d) is for any reason not available, by having the Company
withhold a number of Shares deliverable under this Option which have a Fair
Market Value on the date of exercise equal to the aggregate Exercise Price of
the Shares as to which the Option is being exercised and any required income and
employment tax withholdings.

 

2

--------------------------------------------------------------------------------


 

4.                                Termination or Change of Continuous Service. 
In the event the Grantee’s Continuous Service terminates, other than for Cause
(as determined under the Employment Agreement) , the Grantee may, but only
during the Post-Termination Exercise Period, exercise the portion of the Option
that was vested at the date of such termination (the “Termination Date”).   The
Post-Termination Exercise Period shall commence on the Termination Date.  In the
event of termination of the Grantee’s Continuous Service for Cause (as
determined under the Employment Agreement), the Grantee’s right to exercise the
Option shall, except as otherwise determined by the Administrator, terminate
concurrently with the termination of the Grantee’s Continuous Service (also the
“Termination Date”).  In no event, however, shall the Option be exercised later
than the Expiration Date set forth in the Notice.  In the event of the Grantee’s
change in status from Employee, Director or Consultant to any other status of
Employee, Director or Consultant, the Option shall remain in effect and the
Option shall continue to vest in accordance with the Vesting Schedule set forth
in the Notice.  Except as otherwise provided in this Section 5 or in Section 6
or 7 below, to the extent that the Option was unvested on the Termination Date,
or if the Grantee does not exercise the vested portion of the Option within the
time specified herein, the Option shall terminate.

 

5.                                Disability of Grantee.  In the event the
Grantee’s Continuous Service terminates as a result of his or her Incapacity (as
defined in, and determined under, the Employment Agreement), the unvested
portion of the Time-Vesting Shares shall become fully vested on the Termination
Date and shall remain exercisable until the Expiration Date.  To the extent that
the Grantee does not exercise the vested portion of the Option within the time
specified herein, the Option shall terminate.

 

6.                                Death of Grantee.  In the event of the
termination of the Grantee’s Continuous Service as a result of his or her death,
the unvested portion of the Time-Vesting Shares shall become fully vested and
shall remain exercisable until the Expiration Date.  In the event of the
Grantee’s death during the Post-Termination Exercise Period, the person who
acquired the right to exercise the Option pursuant to Section 7 may exercise the
Option until the Expiration Date.  To the extent that the vested portion of the
Option is not exercised within the time specified herein, the Option shall
terminate.

 

7.                                Transferability of Option. The Option may not
be transferred in any manner other than by will or by the laws of descent and
distribution, provided, however, that the Option may be transferred during the
lifetime of the Grantee to the extent and in the manner authorized by the
Administrator.  Notwithstanding the foregoing, the Grantee may designate one or
more beneficiaries of the Grantee’s Option in the event of the Grantee’s death
on a beneficiary designation form provided by the Administrator.  Following the
death of the Grantee, the Option, to the extent provided in Section 6, may be
exercised (a) by the person or persons designated under the deceased Grantee’s
beneficiary designation or (b) in the absence of an effectively designated
beneficiary, by the Grantee’s legal representative or by any person empowered to
do so under the deceased Grantee’s will or under the then applicable laws of
descent and distribution.  The terms of the Option shall be binding upon the
executors, administrators, heirs, successors and transferees of the Grantee.

 

3

--------------------------------------------------------------------------------


 

8.                                Term of Option.  The Option must be exercised
no later than the Expiration Date set forth in the Notice or such earlier date
as otherwise provided herein.  After the Expiration Date or such earlier date,
the Option shall be of no further force or effect and may not be exercised.

 

9.                                [Intentionally Omitted].

 

10.                         [Intentionally Omitted].

 

11.                         Stop-Transfer Notices.  In order to ensure
compliance with the restrictions on transfer set forth in this Option Agreement,
the Notice or the Plan, the Company may issue appropriate “stop transfer”
instructions to its transfer agent, if any, and, if the Company transfers its
own securities, it may make appropriate notations to the same effect in its own
records.

 

12.                         Refusal to Transfer.  The Company shall not be
required (i) to transfer on its books any Shares that have been sold or
otherwise transferred in violation of any of the provisions of this Option
Agreement or (ii) to treat as owner of such Shares or to accord the right to
vote or pay dividends to any purchaser or other transferee to whom such Shares
shall have been so transferred.

 

13.                         Tax Consequences.  Set forth below is a brief
summary as of the date of this Option Agreement of some of the federal tax
consequences of exercise of the Option and disposition of the Shares.  THIS
SUMMARY IS NECESSARILY INCOMPLETE, AND THE TAX LAWS AND REGULATIONS ARE SUBJECT
TO CHANGE.  THE GRANTEE SHOULD CONSULT A TAX ADVISER BEFORE EXERCISING THE
OPTION OR DISPOSING OF THE SHARES.

 

(a)                                 Exercise of Non-Qualified Stock Option.  On
exercise of a Non-Qualified Stock Option, the Grantee will be treated as having
received compensation income (taxable at ordinary income tax rates) equal to the
excess, if any, of the Fair Market Value of the Shares on the date of exercise
over the Exercise Price.  If the Grantee is an Employee or a former Employee,
the Company will be required to withhold from the Grantee’s compensation or
collect from the Grantee and pay to the applicable taxing authorities an amount
in cash equal to a percentage of this compensation income at the time of
exercise, and may refuse to honor the exercise and refuse to deliver Shares if
such withholding amounts are not delivered at the time of exercise.

 

(b)                                 Disposition of Shares.  In the case of a
Non-Qualified Stock Option, if Shares are held for more than one year, any gain
realized on disposition of the Shares will be treated as long-term capital gain
for federal income tax purposes.

 

14.                         Lock-Up Agreement.

 

(a)                                 Agreement.  The Grantee, if requested by the
Company and the lead underwriter of any public offering of the Common Stock (the
“Lead Underwriter”), hereby irrevocably agrees not to sell, contract to sell,
grant any option to purchase, transfer the economic risk of ownership in, make
any short sale of, pledge or otherwise transfer or dispose of any interest in
any Common Stock or any securities convertible into or exchangeable or
exercisable

 

4

--------------------------------------------------------------------------------


 

for or any other rights to purchase or acquire Common Stock (except Common Stock
included in such public offering or acquired on the public market after such
offering) during a period of up to 200 days following the effective date of a
registration statement of the Company filed under the Securities Act of 1933, as
amended, or such shorter or longer period of time as the Lead Underwriter shall
specify, provided, however, that such limitations shall not prevent the Grantee
from exercising the Option in accordance with Section 2 prior to the Expiration
Date.  The Grantee further agrees to sign such documents as may be requested by
the Lead Underwriter to effect the foregoing and agrees that the Company may
impose stop-transfer instructions with respect to such Common Stock subject to
the lock-up period until the end of such period.  The Company and the Grantee
acknowledge that each Lead Underwriter of a public offering of the Company’s
stock, during the period of such offering and for the lock-up period thereafter,
is an intended beneficiary of this Section 14.

 

(b)                                 No Amendment Without Consent of
Underwriter.  During the period from identification of a Lead Underwriter in
connection with any public offering of the Company’s Common Stock until the
earlier of (i) the expiration of the lock-up period specified in
Section 15(a) in connection with such offering or (ii) the abandonment of such
offering by the Company and the Lead Underwriter, the provisions of this
Section 14 may not be amended or waived except with the consent of the Lead
Underwriter.

 

15.                         Entire Agreement: Governing Law.  The Notice, the
Plan, this Option Agreement and any applicable employment agreement constitute
the entire agreement of the parties with respect to the subject matter hereof
and supersede in their entirety all prior undertakings and agreements of the
Company and the Grantee with respect to the subject matter hereof, and may not
be modified adversely to the Grantee’s interest except by means of a writing
signed by the Company and the Grantee.  Nothing in the Notice, the Plan and this
Option Agreement (except as expressly provided therein) is intended to confer
any rights or remedies on any persons other than the parties.  The Notice, the
Plan and this Option Agreement are to be construed in accordance with and
governed by the internal laws of the State of Nevada without giving effect to
any choice of law rule that would cause the application of the laws of any
jurisdiction other than the internal laws of the State of Nevada to the rights
and duties of the parties.  Should any provision of the Notice, the Plan or this
Option Agreement be determined to be illegal or unenforceable, such provision
shall be enforced to the fullest extent allowed by law and the other provisions
shall nevertheless remain effective and shall remain enforceable.

 

16.                         Construction.  The captions used in the Notice and
this Option Agreement are inserted for convenience and shall not be deemed a
part of the Option for construction or interpretation.  Except when otherwise
indicated by the context, the singular shall include the plural and the plural
shall include the singular.  Use of the term “or” is not intended to be
exclusive, unless the context clearly requires otherwise.

 

17.                         Disputes.  Any dispute arising out of or relating to
the Notice, the Plan or this Option Agreement shall be determined in accordance
with the dispute resolution provisions contained in the Employment Agreement.

 

5

--------------------------------------------------------------------------------


 

18.                         Notices.  Any notice required or permitted hereunder
shall be given in writing and shall be deemed effectively given when given of as
provided in the Employment Agreement.

 

END OF AGREEMENT

 

6

--------------------------------------------------------------------------------


 

EXHIBIT A

 

GLOBAL CASH ACCESS HOLDINGS, INC. 2005 STOCK INCENTIVE PLAN

EXERCISE NOTICE

 

Attention: Secretary

 

1.                                      Effective as of today,
                            , the undersigned (the “Grantee”) hereby elects to
exercise the Grantee’s option to purchase                        shares of the
Common Stock (the “Shares”) of Global Cash Access Holdings, Inc. (the “Company”)
under and pursuant to the applicable terms of the Company’s 2005 Stock Incentive
Plan, as amended from time to time in accordance with its terms (the “Plan”),
the Non-Qualified Stock Option Award Agreement (the “Option Agreement”), the
Notice of Stock Option Award (the “Notice”) dated January 27, 2014 and the
Grantee’s Employment Agreement, dated January 27, 2014, as from time to time
amended in accordance with its terms (the “Employment Agreement”).  Unless
otherwise defined herein, the terms defined in the Plan shall have the same
defined meanings in this Exercise Notice.

 

2.                                      Representations of the Grantee.  The
Grantee acknowledges that the Grantee has received, read and understood the
Notice, the Plan and the Option Agreement and agrees to abide by and be bound by
their applicable terms and conditions.

 

3.                                      Rights as Stockholder.  Until the stock
certificate evidencing such Shares is due to be issued by reason of this
exercise, no right to vote or receive dividends or any other rights as a
stockholder shall exist with respect to the Shares, except as otherwise provided
in the Option Agreement.  The Company shall issue (or cause to be issued) such
stock certificate as of the date that the Option is exercised.  No adjustment
will be made for a dividend or other right for which the record date is prior to
the effective date that the stock certificate is due to be issued, except as
provided in Section 10 of the Plan.

 

The Grantee shall enjoy rights as a stockholder until such time as the Grantee
disposes of the Shares or the Company.

 

4.                                      Delivery of Payment.  The Grantee
herewith delivers to the Company the full Exercise Price for the Shares, which,
to the extent selected, shall be deemed to be satisfied by use of any of the
procedures set forth in Section 3 of the Option Agreement.

 

5.                                      Tax Consultation.  The Grantee
understands that the Grantee may suffer adverse tax consequences as a result of
the Grantee’s purchase or disposition of the Shares.  The Grantee represents
that the Grantee has consulted with any tax consultants the Grantee deems
advisable in connection with the purchase or disposition of the Shares and that
the Grantee is not relying on the Company for any tax advice.

 

6.                                      Taxes.  The Grantee agrees to satisfy
all applicable federal, state and local income and employment tax withholding
obligations and herewith delivers to the Company the full

 

1

--------------------------------------------------------------------------------


 

amount of such obligations or has made arrangements acceptable to the Company
(which shall include any arrangements provided for in the Option Agreement) to
satisfy such obligations.

 

7.                                      Successors and Assigns.  The Company may
assign any of its rights under this Exercise Notice to single or multiple
assignees, and this agreement shall inure to the benefit of the successors and
assigns of the Company.  Subject to the restrictions on transfer herein set
forth, this Exercise Notice shall be binding upon the Grantee and his or her
heirs, executors, administrators, successors and assigns.

 

8.                                      Construction.  The captions used in this
Exercise Notice are inserted for convenience and shall not be deemed a part of
this agreement for construction or interpretation.  Except when otherwise
indicated by the context, the singular shall include the plural and the plural
shall include the singular.  Use of the term “or” is not intended to be
exclusive, unless the context clearly requires otherwise.

 

9.                                      Governing Law; Severability.  This
Exercise Notice is to be construed in accordance with and governed by the
internal laws of the State of Nevada without giving effect to any choice of law
rule that would cause the application of the laws of any jurisdiction other than
the internal laws of the State of Nevada to the rights and duties of the
parties.  Should any provision of this Exercise Notice be determined by a court
of law to be illegal or unenforceable, such provision shall be enforced to the
fullest extent allowed by law and the other provisions shall nevertheless remain
effective and shall remain enforceable.

 

10.                               Notices.  Any notice required or permitted
hereunder shall be given in writing and shall be deemed effectively when given
in accordance with the notice provisions in the Employment Agreement.

 

11.                               Further Instruments.  Upon reasonable request,
each party agrees to execute such further instruments and to take such further
action as may be reasonably necessary to carry out the purposes and intent of
this agreement.

 

12.                               Entire Agreement.  The Notice, the Plan, the
Employment Agreement, and the Option Agreement are incorporated herein by
reference and together with this Exercise Notice constitute the entire agreement
of the parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and the Grantee
with respect to the subject matter hereof, and may not be modified adversely to
the Grantee’s interest except by means of a writing signed by the Company and
the Grantee.  Nothing in the Notice, the Plan, the Option Agreement, the
Employment Agreement and this Exercise Notice (except as expressly provided
therein) is intended to confer any rights or remedies on any persons other than
the parties.

 

2

--------------------------------------------------------------------------------


 

Submitted by:

 

 

Accepted by:

 

 

 

 

GRANTEE:

 

 

GLOBAL CASH ACCESS HOLDINGS, INC.

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Title:

 

Ram Chary

 

 

 

 

 

 

Address:

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

3

--------------------------------------------------------------------------------